In a matrimonial action, plaintiff appeals from so much of a judgment of the Supreme Court, Nassau County, entered January 3, 1977 as ordered him to pay to the defendant the sum of $15,000 in counsel fees. Judgment affirmed insofar as appealed from, with costs. The trial court did not err in ordering the plaintiff to reimburse the defendant for money spent for legal services. This court has repeatedly held that there is no impediment to reimbursement to a wife of counsel fees advanced by her which the court later finds the husband should have paid (see De Simone v De Simone, 57 AD2d 854; Schwartz v Schwartz, 50 AD2d 877; Press v Press, 49 AD2d 603; Ross v Ross, *101847 AD2d 866). We further note that the counsel fee award is reasonable in light of the skill, experience and background of defendant’s counsel, the nature of the services rendered, the difficulty and complexity of the issues of fact and law involved in the case, as well as the time actually spent on trial (see Susan W. v Martin W., 89 Mise 2d 681, 696). Titone, J. P., Suozzi, Margett and Hawkins, JJ., concur.